Citation Nr: 1813271	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep disorder, also including secondary to depressive disorder.

2. Entitlement to service connection for chest scar, status post excision. 

3. Entitlement to a disability rating in excess of 10 percent for polycystic ovaries.  

4. Entitlement to a disability rating in excess of 10 percent for lateral subluxation of the right patella.

5. Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1996

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The June 2010 decision denied service connection for sleep disorder, increase rating for polycystic ovaries and lateral subluxation right patella with residual degenerative joint disease, as well as entitlement for TDIU.  On the other hand, the April 2014 decision denied service connection for chest scar.   

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has indicated that her sleep disorder started at the same time as her service-connected sleep disorder.  For this reason, the Board has expanded the claim to include consideration of secondary service connection. 

In May 2014 and November 2015 substantive appeals, Form 9, that the Veteran filed, she requested a hearing before the Board.  However, the Veteran's attorney-representative withdrew the hearing request in December 2016. 

The issues of service connection for sleep disorder, as well as entitlement to a higher rating for lateral subluxation of the right patella, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran has withdrawn the claim regarding the Veteran's claimed chest scar. 

2. The Veteran's polycystic ovaries are not manifested by continuous symptoms that are uncontrollable by treatment. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal for service connection for chest scar are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for a rating in excess of 10 percent for polycystic ovaries have not been met. 38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.116, Diagnostic Codes 7615 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of her attorney representative, withdrew her claim for entitlements for service connection for chest scar in December 2016.  As such, there is no "case or controversy" involving the claim for the skin condition or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement for service connection for chest scar, and as such it is dismissed.

II. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor her representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in June 2010 with respect to the claim for an increased rating for polycystic ovaries; as discussed in greater details below, the Board finds this examination to be adequate upon which to adjudicate the merit of that claim.

III. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

The Veteran contends a higher disability rating for polycystic ovaries- which is rated as 10 percent under DC 7615-is warranted.  

DC 7615 assigns a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment. 38 C.F.R. § 4.116 (2017). 

In this instance, the evidence weights against rating in excess of 10 percent for the Veteran's polycystic ovaries.  That is, the Veteran underwent a VA examination in June 2010, where the examiner noted that she had polycystic ovary disease.  The exam also showed that the condition has improved since its onset despite the Veteran was not being treated.  Although medical records throughout the appeal period reflect that the Veteran has a history of polycystic ovaries, they do not reflect complaints or treatment for the condition.  Because the evidence does not reflect that the Veteran has continuous symptoms that are not controlled by treatment, the Board finds that a higher 30 percent is warranted.  The claim is accordingly denied.  

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal concerning the claim of entitlement to service connection for chest scar is dismissed since withdrawn.

A rating in excess of 10 percent for polycystic ovaries is denied. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims.
A. Sleep disorder 

The Veteran contends that service connection is warranted for her sleep disorder.  In a statement submitted in December 2010, the Veteran indicated that her condition started at the same time as the depression for which she has been granted service connection.  Although the Veteran underwent a VA examination in June 2010, the examiner did not provide a nexus opinion that considered etiologically relationship between the Veteran's sleep disorder and her depression.  Thus, the examination is not adequate for the Board to adjudicate the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, additional medical comment is needed to address this additional contention.

B. Lateral Subluxation Right Patella

With respect to the claim for an increased rating for lateral subluxation of the right patella, the Veteran was provided VA examination in June 2010.  However, the Veteran has indicated that she has undergone a surgery after the examination in October 2010.  Therefore, the June 2010 VA examination does not reflect the current severity of her lateral subluxation right patella.   

VA has a duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992).
Therefore, a remand is necessary before adjudicating this claim. 

C. TDIU

As the issue of entitlement to TDIU is inextricably intertwined with the claims remanded for further development, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records and ensure that those records are added to the claims file.

2. Thereafter, schedule the Veteran for a VA medical examination assessing the nature and etiology of her claimed sleep disorder. The entire claims file, including a complete copy of this remand, must be made available to the designated clinician for review of the relevant medical history. All indicated tests and studies should be completed, and the examiner should obtain a complete history from the Veteran regarding her impairment, etc.

After reviewing the file and completing the examination, the designated clinician must render an opinion with a rationale as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is etiologically related to her active military service?

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of her military occupational specialty (MOS) on her sleep disorder.  Although the examiner should review all of the medical evidence of record, his/her attention is directed to September 1998 and October 1998 progress notes from Manchester, New Hampshire VA medical center.  

In the alternative, is the Veteran's sleep disorder at least as likely as not (50 percent or greater probability) caused or aggravated by her service-connected depressive disorder?

The term "aggravated" in the above context means a permanent worsening of her symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

3. After completion of #1, schedule the Veteran for a VA orthopedic examination to determine the current severity her lateral subluxation right patella.  The contents of the entire, electronic claims file, to include a complete copy of this remand, must be made available to the examiner.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Testing should be performed in active motion, in passive motion, in weightbearing, and in non-weightbearing, and compared to findings from the left knee.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Then, readjudicate the Veteran's claim for service connection for a sleep disorder, entitlement for higher rating for a right knee disability, and entitlement to TDIU.  If any determination is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


